Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Elsherbini et al. (US Publication No. 2020/0364600) in view of Zhou (US Patent No. 10,608,125).
Regarding claim 1, Elsherbini discloses a device assembly comprising:
a functional substrate (102) having a first surface and a second surface opposing the first surface, the functional substrate having one or more electronic components formed therein (paragraph 54), and the functional substrate having a cavity (108) extending from the first surface toward the second surface at a location that lacks the one or more electronic components
a semiconductor die (114) placed within the cavity with a pad surface (124) of the semiconductor die being opposite to a bottom of the cavity
Elsherbini does not disclose the functional substrate to be a semiconductor substrate in which the volume of the cavity is formed.  However, Zhou discloses a cavity formed in an active semiconductor substrate (102), with integrated circuit components, in which a die (104) is embedded (col. 3, lines 4-13).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have combined the assembly of Elsherbini with the high density embedding within an active semiconductor substrate, as taught by Zhau, to maximize device density and protection for embedded devices while simplifying packaging construction (col. 2, lines 27-52).
Regarding claim 2, Elsherbini discloses the one or more electronic components of the functional substrate include at least one of an active component and a passive component formed in a predesigned region of the functional substrate (paragraph 54).
Regarding claim 3, Elsherbini discloses the functional substrate is formed utilizing a first fabrication technology and the semiconductor die is formed utilizing a second fabrication technology, wherein the second fabrication technology differs from the first fabrication technology (paragraph 44).
Regarding claim 4, Elsherbini discloses the functional substrate is one of a silicon-germanium-based substrate, a silicon-based integrated passive device substrate, a silicon-based laterally-diffused metal-oxide- semiconductor substrate, and a dielectric substrate (paragraph 41); and the semiconductor die comprises a gallium nitride-based die (paragraph 44).
Regarding claim 5, Elsherbini discloses the cavity is a first cavity (108); the semiconductor die is a first semiconductor die (114-1); the functional substrate having a second cavity (108-2) extending from the first surface toward the second surface at a location that lacks the one or more electronic components; and the device assembly further comprises a second semiconductor device (114-6) placed within the second cavity with a second pad surface (124) of the second semiconductor die being opposite to a second bottom of the second cavity (Figure 7).
Regarding claim 6, Elsherbini discloses the first and second semiconductor dies are fabricated using different fabrication technologies (paragraph 44).
Regarding claim 7, Elsherbini discloses the semiconductor die has a bottom die surface opposing the pad surface, the bottom die surface being exposed from the functional substrate at the second surface; and the device assembly further comprises at least one of a backmetal structure (150-1) and a thermally-conductive structure formed over the second surface of the functional substrate (102) and over the bottom die surface of the semiconductor die (114-1) (Figure 1).
Regarding claim 8, Elsherbini discloses a thermally-conductive structure having a first side and a second side opposing the first side, the thermally-conductive structure being positioned in the cavity (108) and the semiconductor die (114-1) being coupled to the first side of the thermally-conductive structure (Figure 1).
Regarding claim 9, Elsherbini discloses the second side of the thermally- conductive structure (150-1) is exposed from the functional substrate at the second surface (Figure 1).
Regarding claim 10, Elsherbini discloses a build-up structure (164) formed across the first surface of the functional substrate and the pad surface (122) of the semiconductor die, the build-up structure including at least one layer of electrically conductive patterned material (146) connected to a pad on the pad surface of the semiconductor die; and an electrically conductive connection element (146) formed on an outermost layer of the patterned material, wherein the patterned material is configured to electrically couple the pad (124) on the pad surface of the semiconductor die with the electrically conductive connection element (Figure 7).
Regarding claim 11, Elsherbini discloses a method of fabricating a device assembly comprising:
providing a functional substrate (114) having a first surface and a second surface opposing the first surface, the functional substrate having one or more electronic components formed therein (paragraph 54)
forming a cavity (108) extending from the first surface into the functional substrate toward the second surface at a location that lacks the one or more electronic components
placing a semiconductor die (114) within the cavity with a pad surface (124) of the semiconductor die being opposite to a bottom of the cavity (108)
Elsherbini does not disclose the functional substrate to be a semiconductor substrate in which the volume of the cavity is formed.  However, Zhou discloses a cavity formed in an active semiconductor substrate (102), with integrated circuit components, in which a die (104) is embedded (col. 3, lines 4-13).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have combined the assembly of Elsherbini with the high density embedding within an active semiconductor substrate, as taught by Zhau, to maximize device density and protection for embedded devices while simplifying packaging construction (col. 2, lines 27-52).
Regarding claim 12, Elsherbini discloses utilizing a first fabrication technology to form the functional substrate; and utilizing a second fabrication technology to form the functional substrate, the second fabrication technology differing from the first fabrication technology (paragraph 44).
Regarding claim 13, Elsherbini discloses forming the functional substrate from one of a silicon-germanium-based substrate, a silicon-based integrated passive device substrate, a silicon-based laterally-diffused metal- oxide semiconductor substrate, and a dielectric substrate (paragraph 41); and forming the semiconductor device as a gallium nitride-based die (paragraph 44).
Regarding claim 14, Elsherbini discloses the semiconductor die has a bottom die surface opposing the pad surface, and the method further comprises: exposing the bottom die surface of the semiconductor die (114-1) from the functional substrate (102) at the second surface; and forming at least one of a backmetal structure (150-1) and a thermally-conductive structure over the second surface of the functional substate and over the bottom die surface of the die (Figure 7).
Regarding claim 15, Elsherbini discloses positioning a thermally-conductive structure (150-1) in the cavity, the thermally-conductive structure having a first side and a second side opposing the first side; and the placing operation comprises coupling the semiconductor die (114-1) to the first side of the thermally conductive structure.
Regarding claim 16, Elsherbini discloses exposing the second side of the thermally-conductive structure from the functional substrate at the second surface (Figure 7).
Regarding claim 17, Elsherbini discloses forming a build-up structure (164) across the first surface of the functional substrate and the pad surface (122) of the semiconductor die, the build-up structure including at least one layer of electrically conductive patterned material (146) connected to a pad on the pad surface of the semiconductor die; and forming an electrically conductive connection element (146) on an outermost layer of the patterned material, wherein the patterned material is configured to electrically couple the pad (124) on the pad surface of the semiconductor die with the electrically conductive connection element (Figure 7).
Regarding claim 18, Elsherbini discloses a device assembly comprising:
a functional substrate (102) having a first surface and a second surface opposing the first surface, the functional substrate having one or more electronic components formed therein (paragraph 54), the electronic components including at least one of an active component and a passive component formed in predesigned regions of the functional substrate, and the functional substrate having a cavity (108) extending from the first surface toward the second surface at a location that lacks the one or more electronic components
a semiconductor die (114) placed within the cavity with a pad surface of the semiconductor die being opposite to a bottom of the cavity
a build-up structure (164) formed across the first surface of the functional substrate (114) and the pad surface (122) of the semiconductor die, the build-up structure including at least one layer of electrically conductive patterned material (150-1) connected to a pad on the pad surface of the semiconductor die (114)
an electrically conductive connection element (140/122) formed on an outermost layer of the patterned material, wherein the patterned material is configured to electrically couple the pad on the pad surface of the semiconductor die with the electrically conductive connection element
Elsherbini does not disclose the functional substrate to be a semiconductor substrate in which the volume of the cavity is formed.  However, Zhou discloses a cavity formed in an active semiconductor substrate (102), with integrated circuit components, in which a die (104) is embedded (col. 3, lines 4-13).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have combined the assembly of Elsherbini with the high density embedding within an active semiconductor substrate, as taught by Zhau, to maximize device density and protection for embedded devices while simplifying packaging construction (col. 2, lines 27-52).
Regarding claim 19, Elsherbini discloses the semiconductor die (114) has a bottom die surface opposing the pad surface (122), the bottom die surface being exposed from the functional substrate (102) at the second surface; and the device assembly further comprises at least one of a backmetal structure (150-1) and a thermally-conductive structure formed over the second surface of the functional substrate and over the bottom die surface (Figure 1).
Regarding claim 20, Elsherbini discloses a thermally-conductive structure (150-1) having a first side and a second side opposing the first side, the thermally-conductive structure being positioned in the cavity (108) and the semiconductor die (114) being coupled to the first side of the thermally conductive structure (Figure 7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tran et al. (US Publication No. 2014/0252655) discloses embedded dies (702) in a silicon substrate (202) (Figure 11).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      6/3/2022Examiner, Art Unit 2897